UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): April 26, 2011 Urologix, Inc. (Exact name of Registrant as Specified in its Charter) Minnesota (State Or Other Jurisdiction Of Incorporation) 000-28414 41-1697237 (Commission File Number) (I.R.S. Employer Identification No.) 14405 21st Avenue North Minneapolis, MN (Address Of Principal Executive Offices) (Zip Code) (763) 475-1400 Registrants Telephone Number, Including Area Code Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( see General Instruction A.2. below): ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Items under Sections 1 and 3 through 8 are not applicable and therefore omitted. ITEM 2.02 RESULTS OF OPERATIONS AND FINANCIAL CONDITION . Urologix, Inc. (the Company) hereby furnishes a press release, issued on April 26, 2011, disclosing material non-public information regarding its results of operations for the third fiscal quarter ended March 31, 2011. Also furnished with this Form 8-K as Exhibit 99.2 are certain remarks of Brian J. Smrdel, the Companys Chief Financial Officer, made at a related telephone conference held on April 26, 2011. ITEM 9.01 FINANCIAL STATEMENTS AND EXHIBITS Exhibit No. Description Press Release issued on April 26, 2011. Certain remarks of Brian J. Smrdel at a teleconference held on April 26, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. UROLOGIX, INC. By: /s/ Stryker Warren, Jr. Stryker Warren, Jr. Chief Executive Officer Date: May 3, 2011
